Anadarko E&P Onshore LLC
                                                                              f/k/a Anadarko E&P Co. /s




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 15, 2015

                                            No. 04-14-00152-CV

                                    LIGHTNING OIL COMPANY,
                                            Appellant

                                                       v.

                                 ANADARKO E&P ONSHORE, LLC
                                  f/k/a Anadarko E&P Company, LP,
                                               Appellee

                    From the 365th Judicial District Court, Dimmit County, Texas
                              Trial Court No. 14-01-12171-DCVAJA
                         Honorable Amado J. Abascal, III, Judge Presiding

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice 1
                 Luz Elena D. Chapa, Justice 2
                 Jason Pulliam, Justice

      The Court has considered Appellant Lightning Oil Company’s Motion for En Banc
Reconsideration, and the motion is DENIED.

           It is so ORDERED on January 15th, 2015.


                                                                     __________________________
                                                                     Rebeca C. Martinez, Justice



1
  Dissents to denial of the motion for en banc reconsideration without requesting a response. See TEX. R. APP. P.
49.2.
2
  Dissents to denial of the motion for en banc reconsideration without requesting a response. See TEX. R. APP. P.
49.2.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2015.



                                                      __________________________
                                                      Keith E. Hottle
                                                      Clerk of Court